DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 4-5, is/are filed on 10/11/21 are currently pending. Claim(s) 4-5 is/are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Korin (US 5935431 A).
[AltContent: connector]
    PNG
    media_image1.png
    790
    744
    media_image1.png
    Greyscale

Regarding claim 4, Korin teaches a filter system for recovering fluid comprising: (a) a filter device (fig. 1) comprising a housing (6) having an inlet (8) and an outlet (i.e. 5) defining a filtration flow path between the inlet and the outlet, and a porous filter medium (4) across the filtration flow path, the porous medium having an upstream side and a downstream side; (b) a filtered fluid receiving container (12) arranged downstream of the outlet, and (c) a fluid flow path (i.e. 5, 11) between the outlet and the filtered fluid receiving container, the fluid flow path comprising a first hollow conduit (10) having a first outer wall (outside wall), a first inner wall (inside wall), and a first inner diameter, and a second hollow conduit (2) having a second outer wall (outside wall), a second inner wall (inside wall), and a second inner diameter, wherein the first hollow conduit and the second hollow conduit are coaxially arranged (note: coaxially is interpreted as sharing a common axis – claims don’t define the axis to be a centerline any conduit. In this case second conduit shares the axis of the first conduit as shown above) with the first hollow conduit within the second hollow conduit, with a space between the first outer wall of the first hollow conduit and the second inner wall of the second hollow conduit, the space providing a filtration fluid flow path (essentially any path formed in between, i.e. 3) (fig. 1, C4/10-65).
Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Straubel (DE 19538883 A1).


    PNG
    media_image2.png
    720
    624
    media_image2.png
    Greyscale

Regarding claim 4, Straubel teaches a filter system for recovering fluid comprising: (a) a filter device (fig. 3) comprising a housing (72) having an inlet (18) and an outlet (24) defining a filtration flow path (flow path of 18, 24, 26) between the inlet and the outlet, and a porous filter medium (73) across the filtration flow path, the porous medium having an upstream side and a downstream side; (b) a filtered fluid receiving container (27) arranged downstream of the outlet, and (c) a fluid flow path  between the outlet and the filtered fluid receiving container, the fluid flow path comprising a first hollow conduit (47) having a first outer wall (outside wall), a first inner wall (inside wall), and a first inner diameter, and a second hollow conduit (conduit outside of 47) having a second outer wall (outside wall), a second inner wall (inside wall), and a second inner diameter, wherein the first hollow conduit and the second hollow conduit are coaxially arranged  with the first hollow conduit within the second hollow conduit, with a space between the first outer wall of the first hollow conduit and the second inner wall of the second hollow conduit, the space providing a filtration fluid flow path (essentially the path leading to 22) (fig. 3, p. 2-3).
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korin.
Regarding claim 5, Korin does not teach further comprising a sterilizing grade filter device arranged upstream of the filter device in (a). Note a sterilizing grade filter is any filter. The reference teaches that filter medium (4) could be selected of one or many other filters. It would have been obvious to one of ordinary skill to have included an additional filter upstream to prevent larger contaminants from entering and clogging the filter. Alternatively, it would have been obvious to one of ordinary skill to have to provide a second of the same filter to provide filtration redundancy. it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Having a pre-filter or second filter is extremely well-known in the art. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straubel.
Regarding claim 5, Korin does not teach further comprising a sterilizing grade filter device arranged upstream of the filter device. Note a sterilizing grade filter is any filter. It would have been obvious to one of ordinary skill to have included an additional filter upstream to prevent larger contaminants from entering and clogging the filter. Having a pre-filter or second filter is extremely well-known in the art. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777